 

Exhibit 10.2

 

AMENDMENT TO PURCHASE AND SALE AGREEMENT

 

THIS AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “Amendment”), is made and
entered into as of this 17th day of February, 2015 (the “Date of Amendment”), by
and between PARK KINGSTON INVESTORS, LLC, a North Carolina limited liability
company (“Seller”), and BLUEROCK REAL ESTATE, L.L.C., a Delaware limited
liability company (“Buyer”).

 

WITNESSETH:

 

WHEREAS, Buyer and Seller entered into that certain Purchase and Sale Agreement
dated January 15, 2015 (the "Purchase and Sale Agreement") for purchase of that
certain apartment complex which is commonly known as Park & Kingston, located in
the City of Charlotte, Mecklenburg County, North Carolina, and which is more
particularly described on Schedule B-1 and Schedule B-2 to the Purchase and Sale
Agreement;

 

WHEREAS, Seller and Buyer desire to amend the Purchase and Sale Agreement to
extend the Inspection Period until 5:00 p.m. on February 20, 2015; and

 

WHEREAS, except as otherwise expressly provided for herein, capitalized terms
used herein shall have the meaning as set forth in the Purchase and Sale
Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, Seller and Buyer agree as follows:

 

1.          Review Period Extension. Section 6.02 of the Purchase and Sale
Agreement shall be amended by deleting the phrase "the date what is thirty (30)
calendar days after the Effective Date" and replacing it with "Friday, February
20, 2015", so that the Purchase Price of the Property shall expire on Friday,
February 20, 2015 at 5:00 p.m.

 

2.          Entirety and Amendments. The Purchase and Sale Agreement, as amended
hereby, embodies the entire agreement between the parties and supersedes all
prior agreements and understandings relating to the Property. There are no oral
agreements or understandings between the parties that are not expressly set
forth in the Purchase and Sale Agreement, as amended hereby.

 

3.          Continued Effect. Except as amended hereby, the Purchase and Sale
Agreement shall remain in full force and effect in accordance with its original
terms and conditions.

 

4.          Counterpart and Facsimile Execution. This Amendment may be executed
in a number of identical counterparts, and an electronic or facsimile
transmission shall be binding on the party or parties whose signatures appear
thereon. If so executed, each of such counterparts is to be deemed an original
for all purposes, and all such counterparts shall, collectively, constitute one
agreement.

 

[SIGANTURES ON NEXT PAGE]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment under seal
as of the Date of Amendment.

 

  SELLER:       PARK KINGSTON INVESTORS, LLC   a North Carolina limited
liability         By: /s/ George S. Warren   Name: George S. Warren   Title:
Executive Vice President, Marsh Properties,     LLC, its Manager         BUYER:
      BLUEROCK REAL ESTATE, L.L.C.,   a Delaware limited liability company      
  By: /s/ Jordan Ruddy   Name: Jordan Ruddy   Title: Authorized Signatory

 

 

 

 

